Title: To Benjamin Franklin from [William Franklin], [December 1766]
From: 
To: 


[December 1766]
[Top part of first surviving sheet is missing.] Side the Water. But, if we [torn] late Publications in Virginia [torn] still remains a considerable Spirit [torn] and Opposition. They have been told, and [torn] must know, that tho’ the Parliament have solemnly [dec]lar’d their Right to tax America, they do not mean to exercise it in future: Our pretended Patriots however are not satisfied that the Claim should lie dormant, but seem determin’d to oblige the Parliament to renounce it, or else to occasion fresh Disturbances. For this purpose, they are taking Pains to get the Assemblies to remonstrate against it, and to pass a Bill of Rights in Opposition to that of Parliament. Some are led to this Conduct in hopes of distinguishing themselves as the Friends of their Country, others with a View of promoting their Popularity and thereby securing their Elections, others out of a mere Propensity to Mischief, and others again in [top part of verso page missing] for a Dispute with [torn] among them, who have any [torn] fail to push him on Points [torn] cannot well avoid disputing, if [torn] with his Duty. I was therefore very sorry [torn] Letter from Mr. Deberdt to the Assembly of Massachusetts Bay [torn] in the Papers, in which he mentions a Conversation with Lord S. nearly similar to that you had with him.
Many of our Friends were under a good deal of Apprehensions lest Lord S. should have a Partiality for the Proprietor on Account of the Family Connection. But I have made them very happy by acquainting them with the Sentiments his Lordship express’d to you on the Occasion. Most certainly Mr. Penn had better part with his Government if he inclines that either himself or his Posterity should be able to avoid having troublesome Contentions with the Inhabitants. Matters are now carried too far, and the [end of first surviving sheet.]
[Top part of second surviving sheet is missing.] Lordship’s Dislike to you [torn] to the latter) has lately said that [torn] how it happens, but so it is, that [torn] the Ear of Lord S. and that you are full as [torn] respected by him as ever you were by any of his [pr]edecessors in Office: For his Part, he don’t know but a Change of Government may take place some Time or other, but that the Proprietor had lately assur’d him that if he did dispose of it to the Crown, he would take Care of all his Friends there, and make it a Condition that his Nephew John Penn should have the Government during his Life, so that none of those who push’d for the Change would probably be the better for it, if it should happen.” This Alteration in Mr. Allen’s Tone, added to what Lord S. said to you, makes our Friends incline to think that the Proprietor has serious Thoughts of parting with his Government and that it may be owing in some Measure to his Lordship’s Advice [top part of verso page missing] be one there let who [torn] as Numbers of People un [torn] have an Idea of the Value of [torn] [con]tinually resorting there from all [torn] The Question therefore is, Whether it would [torn] eligible on all Accounts to have a well regu[lated?] Government established there at once, than to [wait?] till it is become the Residence of a numerous and lawless Banditti? Besides the Garrison which is now at Fort Chartres to keep Possession of that Country are oblig’d to depend on the French Inhabitants for their Provisions, who (as appears by a Journal which I have seen of an Officer just return’d from thence) only supply them from Hand to Mouth, that they may have it in their Power when they see convenient to starve them. This has occasion’d the General to send them a Quantity, last Summer, all the Way from Fort Pitt. But [end of second surviving sheet.]
